Allowable Subject Matter
Claims 1, 3-8, 10-20 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-7, prior art fails to explicitly disclose or suggest a method for unlocking a vehicle via a piezoelectric diaphragm transducer microphone, comprising: detecting, via a low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, one or more mechanical vibration inputs through a vehicle window, wherein the one or more mechanical vibration inputs are associated with at least one tap on a glass window of the vehicle, and wherein the low-power signal conditioning module is kept in an active mode while the vehicle is off; waking up, responsive to the one or more mechanical vibration inputs detected by the low- power signal conditioning module and the piezoelectric diaphragm transducer microphone, a sound/voice processing module, wherein the sound/voice processing module is configured to detect voice inputs for vehicle entry; detecting, via the sound/voice processing module or a vibration processing module, a voice input or a vibratory pattern through the vehicle window, wherein a sequence of a portion of the vibratory pattern is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs; determining, based on the vibratory pattern or the voice input, authentication for vehicle entry; and unlocking, based on the authentication, a door of the vehicle.
Regarding claims 8 and 10-14, prior art fails to explicitly disclose or suggest a system for unlocking a vehicle, comprising: a piezoelectric diaphragm transducer microphone; and a processor; and a memory for storing executable instructions, the processor programmed to execute the instructions to: detect, via a low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, one or more mechanical vibration inputs through a vehicle window, wherein the one or more mechanical vibration inputs are associated with at least one tap on a glass window of the vehicle, and wherein the low-power signal conditioning module is kept in an active mode while the vehicle is off; wake up, responsive to the one or more mechanical vibration inputs detected by the low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, a sound/voice processing module, wherein the sound/voice processing module is configured to detect voice inputs for vehicle entry; detect, via the sound/voice processing module or a vibration processing module, a voice input or a vibratory pattern through the vehicle window, wherein a sequence of a AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 4 of 8 Application Number: 17/063,209 portion of the vibratory pattern is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs; determine, based on the vibratory pattern or the voice input, authentication for vehicle entry; and unlock, based on the authentication, a door of the vehicle.
Regarding claims 15-20, prior art fails to explicitly disclose or suggest non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 5 of 8 Application Number: 17/063,209 receive an indication of a user approaching a vehicle; detect, via a low-power signal conditioning module and the piezoelectric diaphragm transducer microphone, one or more mechanical vibration inputs through a vehicle window, wherein the one or more mechanical vibration inputs are associated with at least one tap on a glass window of the vehicle, and wherein the low-power signal conditioning module is kept in an active mode while the vehicle is off; wake up, responsive to the one or more mechanical vibration inputs detected by the low- power signal conditioning module and the piezoelectric diaphragm transducer microphone, a sound/voice processing module, wherein the sound/voice processing module is configured to detect voice inputs for vehicle entry; detect, via the sound/voice processing module or a vibration processing module, a voice input or a vibratory pattern through the vehicle window, wherein a sequence of a portion of the vibratory pattern is indicative of a number, and the sequence is associated with a same first digit delay intervening the one or more mechanical vibration inputs; determine, based on the vibratory pattern or the voice input, authentication for vehicle entry; and generate, based on the authentication, a control command for unlocking a door of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        July 16, 2022